 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRINITY METTS-MONTEZ,                              No. 2:21-cv-0400 JAM KJN P
12                         Petitioner,
13              v.                                       ORDER
14    MICHAEL PALLARES,
15                         Respondent.
16

17             Petitioner requested an extension of time to file a completed motion to proceed in forma

18   pauperis. Good cause appearing, IT IS HEREBY ORDERED that:

19             1. Petitioner’s request for an extension of time (ECF No. 7) is granted; and

20             2. Petitioner shall file a completed motion to proceed in forma pauperis by and including

21   May 30, 2021.

22   Dated: May 12, 2021

23

24

25
     /mett0400.111
26

27

28
